Citation Nr: 1414042	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond May 7, 2010 for Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 determination of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  The appellant is the Veteran's son. 

The Board notes that in addition to the paper claims file there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  The Virtual VA file contains a few documents.  There are no documents in the VBMS file.  


FINDINGS OF FACT

1.  The Veteran was granted a permanent and total disability rating, effective October 1, 2000; the Veteran was notified of this determination on May 7, 2002.

2.  The appellant's application for DEA benefits was received on October 21, 2010; 
he elected May 7, 2002 as the beginning date of his period of eligibility for an award of educational assistance which ended May 7, 2010.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for Chapter 35 education benefits beyond May 7, 2010 are not met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. § 21.3041 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 35, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (providing that VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (providing that the VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 35, the VCAA provisions are not applicable to this appeal.  

II. Analysis

The appellant contends that after May 2004, he tried to finish his degree but his mother unexpectedly passed away in January 2005.  See March 2011 letter.  He maintains that he then became the primary care taker for his father and so he was unable to attend school.  Id.  In 2010, the Veteran's health became better so the appellant decided the time was right to finish his degree.  Id.  In letters received in August 2011, Dr. L.F. and Dr. G.Z. reported that the appellant was unable to attend school between August 16, 2004 to May 10, 2010 due to the illness and death of his mother and the necessity of taking over the role of primary care taker for his father. 

Where eligibility to receive educational assistance is derived from a veteran with a permanent and total disability, a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a permanent and total disability after the child's 18th birthday but before the child's 26th birthday.  38 C.F.R. § 21.3041(a)(2) (2013).  The record shows that the Veteran became permanent and totally disabled for VA purposes on October 1, 2000 and basic eligibility under Chapter 35 for the Veteran's dependents was awarded.  See April 2010 Rating Decision-Code Sheet.  VA notified the Veteran of the decision in a letter dated May 7, 2002.  The appellant's birth date is October 8, 1975, so he turned 18 on October 8, 1993, and he was under 26 on October 1, 2000.  Thus, the appellant was eligible to receive DEA benefits. 

If the effective date of the permanent and total rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(ii) (2013).   The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the veteran's permanent and total rating, or any date in between.  Id.  The period of eligibility ends the earlier of the date the veteran is no longer rated permanent and total disabled, or 8 years after the beginning date the child elects.  Id.   In a November 2010 letter, the RO provided written notice to the appellant informing him of his right to elect the beginning date of his period of eligibility for an award of educational assistance.  The appellant elected a beginning date of May 7, 2002.  Thus, his delimiting date occurred May 7, 2010.  

The appellant's application for DEA benefits was received on October 21, 2010.  If an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date.  See 38 C.F.R. § 21.3041(g)(1) (2013).  See, e.g., 38 C.F.R. § 21.3043(b) (2013) ( "Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program.").  VA cannot grant an extension beyond age 31 to those children whose period of eligibility ending date (as determined under paragraphs (a) through (f) of this section) is subject to an age limitation.  38 C.F.R. § 21.3041(g)(1) (2013).  If an eligible child's period of eligibility ending date (as determined under paragraphs (a) through (f), or (h) of this section) occurs while the child is enrolled in an educational institution, VA may extend the period of eligibility (extensions may be made beyond age 31) to the end of the quarter or semester, or to the end of the course under certain circumstances.  38 C.F.R. § 21.3041(g)(2) (2013).  While the appellant's program of training was interrupted due to circumstances beyond his control because he had to care for his parents, he was 35 at the time of the filing of his application.  As he is over the age of 31, he is not eligible for an extension of his ending date.  The record also shows that the appellant submitted a December 2010 enrollment certification for the dates January 18, 2011 to May 13, 2011, but his period of eligibility ending date occurred on May 7, 2010, so he was not enrolled in an educational institution when his end date occurred.  The record also shows that the appellant submitted a January 2011 enrollment certification for the dates August 26, 2002 to December 13, 2002, January 21, 2003 to May 16, 2003, August 25, 2003 to December 12, 2003, and January 20, 2004 to May 14, 2004.  VA cannot pay retroactive benefits for training taken more than one year prior to the date the appellant's application for benefits was received.  See 38 U.S.C.A. § 5113 (West 2002 & Supp. 2013).  As the appellant's claim was received on October 21, 2010, benefits are not payable before October 21, 2009.  The appellant turned 31 on October 8, 2006 so his period of eligibility continued beyond his 31st birthday until May 7, 2010.  A delimiting date extension, however, cannot be granted beyond his 31st birthday.

The Board is sympathetic to the appellant's contentions.  The Board, however, is bound by the applicable law and regulations in force as promulgated.  See 38 U.S.C.A. § 7104(c)  (West 2002).  Additionally, the Board is without authority to grant benefits simply on the basis of equity.  See 38 U.S.C.A. §§ 503(a) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For these reasons, an extension of the delimiting date beyond May 7, 2010 is not warranted. 


ORDER

An extension of the delimiting date for educational assistance benefits pursuant to 38 U.S.C. Chapter 35 beyond May 7, 2010 is denied. 



____________________________________________
K. OBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


